DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 02/05/2020 was entered.  Claims 1-15 are canceled.  Claims 16-37 were added and are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-24, 26-32, and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suh et al. (US 2020/0131124 A1).
Regarding compounds of formula (G0) of independent claim 16, formula (G2) of independent claim 26, and of independent claim 34, Suh et al. discloses compounds of Chemical Formula 1 for an organic light emitting device (see abstract):

    PNG
    media_image1.png
    220
    317
    media_image1.png
    Greyscale
.
The variables are defined at par. 8-13.  An example Chemical Formula 1 compound includes at least the following compound, which is identical to instant compound (100) of claim 34:

    PNG
    media_image2.png
    225
    392
    media_image2.png
    Greyscale
(see bottom of page 8).
The above compound anticipates compound claims 16-22, 26-30, and 34.
	Regarding device claims 23, 24, 31, and 32, example device 1 comprises a Suh et al. “Compound 1”, which anticipates a compound of instant formulas (G0) and (G2), as dopant in a light emitting layer (see par. 155-160, especially par. 158):

    PNG
    media_image3.png
    200
    280
    media_image3.png
    Greyscale
.
The example device 1 anticipates claims 23, 24, 31 and 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0131124 A1).
Suh et al. is relied upon as set forth above for the rejection of claim 34. 
Suh et al. discloses the following example compound of a Chemical Formula 1, which is the same as compound (100) of instant claim 34:

    PNG
    media_image2.png
    225
    392
    media_image2.png
    Greyscale
(see bottom of page 8).
Suh et al. does not set forth an example device where the above specific compound was selected for a light emitting layer of an example device; however, Suh et al. clearly teaches using the formula 1 compounds in a light emitting layer of a light emitting device (see par. 66, 70, and 77).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device including the above example compound of the Chemical Formula 1 in a light emitting layer of the device, because Suh et al. teaches the Chemical Formula 1 compounds are useful as dopants for a light emitting layer of a light emitting device.  One would expect to achieve an operational device including the above compound within the disclosure of Suh et al. with a predictable result and a reasonable expectation of success.

Claims 25, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0131124 A1) in view of Liao et al. (US 2003/0170491 A1).  
Suh et al. is relied upon as set forth above.  
Suh et al. teaches light emitting devices including a support substrate (see Example 1, par. 155, page 53), but appears silent with regard to further including a transistor.  Liao teaches in analogous art transistors may be provided over transparent support to drive organic light emitting devices (OLEDs) (see Liao par. 75 and 69).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a transistor as taught by Liao with an organic light emitting device as taught by Suh et al., because one would expect a transistor over a support as described by Liao to be similarly beneficial to the operation of the light emitting device.  One would expect to achieve an operational organic light emitting device including a transistor to drive the device with a predictable result and a reasonable expectation of success in displaying light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tetrahedron, Vol. 72, (2016), pages 7081-7092 teaches derivatives having a dibenzocarbazole group (see Chart 1 and Scheme 1 of page 7082).
WO 2019/022562 A1 is the family equivalent of Suh et al., US 2020/0131124 A1, discussed above in this office action.
US 2017/0294590 A1 teaches dibenzocarbazole group containing derivatives (see Formula 1 at par. [9], page 2).
KR 2015098062 A teaches amine derivatives comprising a dibenzocarbazole group (see formula 18 on page 6).
The references are considered relevant to the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786